Order filed June 3, 2019




                                       In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00053-CV
                                   ____________

       IN THE INTEREST OF G.X.H., JR. AND B.X.H., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04498J

                                       ORDER

      Our review has determined that relevant items have been omitted from the
clerk’s record. See Tex. R. App. P. 34.5(c). Accordingly, the Harris County District
Clerk is directed to file a supplemental clerk’s record as soon as possible, but no
later than June 7, 2019, containing:

      1. The order signed September 21, 2017, described in the docket sheet as
         “GTTDX – ORDER SIGNED GIVING TDPRS TMC FOR 14 DAYS”;
         and

      2. The order signed October 5, 2017, described in the docket sheet as
         “TMCJX – ORDER SIGNED FOR TEMPORARY MANAGING
         CONSERVATOR.”
       If either omitted item is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                       PER CURIAM